OPINION OF THE COURT
Per Curiam.
The respondent, who was admitted to the practice of law in this Department on November 30, 1960, was counsel for a plaintiff in a negligence action in the Supreme Court, Queens County, and because of his contumacious courtroom behavior, he was found guilty of criminal contempt and fined $50, which determination was affirmed. (Matter of Mangiatordi v Hyman, 106 AD2d 576.)
The Departmental Disciplinary Committee having filed a petition seeking an order that the respondent had been convicted of a "serious crime” as defined by Judiciary Law § 90 (4), and that respondent be suspended pending a final order, we referred the matter for a hearing. A hearing panel of the Committee recommended a private reprimand but the Committee moved to disaffirm the recommendation and have public censure and further relief, which could include suspension.
In view of the fact that the respondent has previously been called to account because of what he calls his "style” of courtroom behavior (see, Van Iderstine Co. v RGJ Contr. Co., 480 F2d 454 [2d Cir 1973]), a private reprimand will not suffice.
Code of Professional Responsibility, DR 7-106 (C) (6) states:
"In appearing in his professional capacity before a tribunal, a lawyer shall not:
"Engage in undignified or discourteous conduct which is degrading to a tribunal.”
The purpose of this section is to maintain decorum and civility in the courtroom. The respondent must control his combative style. A public censure is in order. (Matter of Castellano, 46 AD2d 792; Matter of Herman, 37 AD2d 315.) Accordingly, respondent is hereby censured for his misconduct.
Kupferman, J. P., Carro, Fein, Kassal and Ellerin, JJ., concur.
Respondent is censured.